           Case 3:21-cv-00463-JWD-RLB                   Document 6          09/09/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

JARVIS BROWN (#710737)
                                                                        CIVIL ACTION
VERSUS
                                                                        NO.     21-463-JWD-RLB
JAMES LEBLANC, ET AL.

                                                   OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 19, 2021 (Doc. 4), to which an objection

was filed and considered, (Doc. 5), which Plaintiff claims to attach proof that he exhausted

his administrative remedy but noting is attached to his objection,

         IT IS ORDERED this action is dismissed without prejudice, pursuant to 28 U.S.C. §§

1915(e) and 1915A, for failure to exhaust administrative remedies as required by 42 U.S.C. §

1997e.1

         Judgement shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on September 9, 2021.

                                                               S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA



1 Plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or
appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.”
